Citation Nr: 1107146	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  05-20 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for compression fracture 
of the L1 vertebral body with disc disease, rated as 30 percent 
disabling prior to August 18, 2010, and as 40 percent disabling 
from that date.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to the service-connected low back 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to January 1968 
and from July 1972 to June 1975.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an April 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance Center 
in Philadelphia, Pennsylvania.

In January 2009 the Board remanded the case to the originating 
agency for further development.  The case has now been returned 
to the Board for further appellate action.

The issue of entitlement to a TDIU is addressed in the Remand 
that follows the Order section of this decision.


FINDINGS OF FACT

1.  Prior to August 18, 2010, the Veteran's lumbosacral spine 
disability was  manifested by moderate limitation of motion with 
flexion greater than 30 degrees, no ankylosis and no 
incapacitating episodes of intervertebral disc syndrome.

2.  From August 18, 2010, the Veteran's lumbosacral spine 
disability has been manifested by severe limitation of motion 
with flexion less than 30 degrees but no ankylosis or 
incapacitating episodes of intervertebral disc syndrome.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for 
compression fracture of the L1 vertebral body with disc disease 
prior to August 18, 2010, and in excess of 40 percent from that 
date, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5292, 5293, 5295 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5235 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an increased rating for his service-connected 
lumbosacral spine disability.  The Board will initially discuss 
certain preliminary matters and will then address the pertinent 
law and regulations and their application to the facts and 
evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that or 
"immediately after" VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects the RO provided the Veteran with all required 
notice by a letter mailed in January 2007.  Although this letter 
was not sent until after the initial adjudication of the claim, 
the Board finds that there is no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the completion 
of all indicated development of the record, the originating 
agency readjudicated the Veteran's claim.  There is no indication 
in the record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an earlier 
time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A 
timing error may be cured by a new VCAA notification followed by 
a readjudication of the claim).  

The record also reflects that service treatment records (STRs), 
Social Security Administration (SSA) disability records, and all 
available post-service medical evidence identified by the Veteran 
have been obtained.  Neither the Veteran nor his representative 
has identified any outstanding evidence that could be obtained to 
substantiate the claim; the Board is also unaware of any such 
evidence.  

The Board previously reviewed the record, determined that the VA 
examinations of record were inadequate, and remanded the case for 
the purpose of affording the Veteran an appropriate VA 
examination.  The Veteran was afforded a new examination in 
August 2010.  The originating agency accordingly substantially 
complied with the requirements articulated in the Board's remand; 
see Dymant v. West, 13 Vet. App. 141, 146-47 (1999).  

Accordingly, the Board will address the merits of the Veteran's 
claim.

Legal Principles

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. § 4.40 concerning lack of normal endurance, 
functional loss due to pain, and pain on use and during flare-
ups; the provisions of 38 C.F.R. § 4.45 concerning weakened 
movement, excess fatigability, and incoordination; and the 
provisions of 38 C.F.R. § 4.10 concerning the effects of the 
disability on the veteran's ordinary activity are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

During the pendency of this claim, the criteria for evaluating 
disabilities of the spine were revised.  VA's General Counsel, in 
a precedent opinion, has held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the claim 
from the effective date of the change as long as the application 
would not produce retroactive effects. VAOPGCPREC 7-2003 (Nov. 
19, 2003).  The revised criteria may only be applied as of their 
effective date and, before that time, only the former version of 
the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed the 
revised rating criteria.  The revised rating criteria would not 
produce retroactive effects since the revised provisions affect 
only entitlement to prospective benefits. Therefore, VA must 
apply the new provisions from their effective date.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome (IVDS) warrants a 10 percent rating 
if "mild" and a 20 percent rating if "moderate."  A 40 percent 
evaluation is awarded for IVDS if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent ankle 
jerk or other neurological findings appropriate to the site of 
the diseased disc, with little intermittent relief.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, IVDS is evaluated (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months, or by combining 
under 38 C.F.R. § 4.26 (combined rating tables) separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
which ever method results in the higher evaluation.  A maximum 60 
percent evaluation is warranted when rating based on 
incapacitating episodes, and such is assigned when there are 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  A 40 percent evaluation is 
assigned for incapacitating episodes having a total duration of 
at least 4 weeks, but less than 6 weeks, during the past 12 
months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period of 
acute signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  "Chronic 
orthopedic and neurological manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code or 
codes.  Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes. 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).

Under the criteria in effect prior to September 26, 2003, 
residuals of a fracture of a vertebra with cord involvement 
resulting in bedridden status or the necessity for long leg 
braces warrant a 100 percent evaluation.  A 60 percent evaluation 
is warranted without cord involvement if there is abnormal 
mobility requiring a neck brace (jury mast).  In other cases, the 
fracture residuals are to be rated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of a vertebral body.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 .

Under the criteria in effect prior to September 26, 2003, 
disabilities of the spine other than IVDS could be rated either 
for limitation of motion under Diagnostic Code 5292 or for 
lumbosacral strain under Diagnostic Code 5292.

Pertaining to limitation of motion of the lumbar spine, a rating 
of 10 percent was warranted for slight limitation of motion; a 
rating of 20 percent was warranted for moderate limitation of 
motion; and, a rating of 40 percent was warranted for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).

Alternatively,  pertaining to lumbosacral strain, a rating of 10 
percent was warranted with characteristic pain on motion; a 
rating of 20 percent was warranted with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral in 
standing position; and, a rating of 40 percent was warranted for 
severe disability with listing of the entire spine to opposite 
side, positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with  
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the criteria effective from September 26, 2003, lumbosacral 
spine disorders other than IVDS are to be evaluated under the 
general rating formula for rating diseases and injuries of the 
spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5242 (2010).  IVDS will be evaluated under the general 
formula for rating diseases and injuries of the spine or under 
the formula for rating intervertebral disc syndrome based on 
incapacitating episodes (outlined above), whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2010).

Under the general rating formula for rating diseases and injuries 
of the spine, effective September 26, 2003, with or without 
symptoms such as pain, stiffness or aching in the area of the 
spine affected by residuals of injury or disease, the following 
ratings will apply.  A rating of 10 percent is warranted if 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, muscle spasm, guarding or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent rating is warranted 
if forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees, or muscle spasm or guarding is severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation 
is warranted if forward flexion of the thoracolumbar spine is to 
30 degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating, and unfavorable 
ankylosis of the entire spine warrants a 100 percent rating.

There are several notes set out after the diagnostic criteria, 
which provide the following: First, associated objective 
neurologic abnormalities are to be rated separately under an 
appropriate diagnostic code.  Second, for purposes of VA 
compensation, forward flexion of the thoracolumbar spine is 0 to 
90 degrees, extension is 0 to 30 degrees, left and right lateral 
flexion is 0 to 30 degrees, and left and right lateral rotation 
is 0 to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is to 240 
degrees.  Third, in exceptional cases, an examiner may state 
that, because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in the regulation.  
Fourth, each range of motion should be rounded to the nearest 5 
degrees.

In both initial rating claims and normal increased rating claims, 
the Board must discuss whether "staged ratings" are warranted, 
and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA.  VA shall consider all information 
and medical and lay evidence of record.  Where there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
service-connected disability on appeal.  The Board has found 
nothing in the historical record that would lead to the 
conclusion the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion this case 
presents no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings pertaining 
to the disability.  

The instant claim for a higher rating was received by the RO in 
November 2002.  The Board notes that the 30 percent rating in 
effect prior to August 18, 2010, was based on a 20 percent rating 
for functional impairment of the spine with 10 percent added on 
the basis of vertebral deformity.

(The Board notes at the outset that the Veteran is separately 
service-connected for neuropathy of the left lower extremity due 
to the low back disability, rated at 10 percent effective from 
May 1, 2009.  Neither the disability rating nor the effective 
date is under appeal.  Because this neurological disorder is 
separately service-connected and separately compensated it will 
not be further considered in the discussion below.)

The Veteran presented to the VA outpatient clinic in February 
2002 for follow-up of his current active medical problems 
including hypertension, hyperlipidemia, degenerative joint 
disease (DJD), obesity, osteoporosis and mood 
disorder/personality disorder.  There was tenderness in the 
lumbar area on examination, and the Veteran complained of back 
pain radiating mostly to the left leg.  The clinician noted the 
most recent computed tomography (CT) scan of the spine in June 
2001 had shown no abnormality.

The Veteran was taken by ambulance to Mercy Hospital of Scranton 
in April 2002 with complaint of back spasm and back pain 
radiating to both lower extremities.  Clinical examination showed 
no obvious spasm, positive straight leg raising (SLR), and 
lumbosacral spine tenderness.  The Veteran received analgesics in 
both oral and intramuscular form, and was discharged home with 
diagnosis of lumbar strain.  

A VA rheumatology treatment note in May 2002 shows the Veteran 
presented for follow-up of chronic low back pain; he reported he 
still had the same back pain but prescription-strength medication 
made the pain bearable.  The clinician noted the most recent CT 
scan of the lumbar spine showed no disc herniation or spinal 
stenosis, but X-ray of the lumbar spine showed degenerative 
changes along with L1 compression fractures.

The Veteran had a VA examination of the joints in August 2002.  
Although the examination was focused on the hip and knee, the 
Veteran reported back pain radiating down the left leg to his 
toes, associated with paresthesias.  He likened the pain to being 
hit by a baseball bat.  Otherwise, the spine was not examined.

In November 2002 the Veteran again presented by ambulance to 
Mercy Hospital of Scranton, complaining of back pain of 10/10 
severity.  He was administered pain medication over the course of 
the day and discharged home when he was pain-free.  X-ray of the 
lumbosacral spine showed compression of the L2 vertebra and 
degenerative spurring at L1-2, L2-3 and L3-4 but disc spaces 
appeared normal; the radiologist's impression was old compression 
fracture of the L2 vertebra and no disc disease. 

The Veteran had an annual VA physical examination in November 
2002 in which he endorsed backache, joint pain and stiffness.  On 
examination the muscles had full strength and tone bilaterally, 
and ambulation and coordination were intact.  Neurological 
examination was grossly normal, and the spine had straight 
configuration and was mobile and non-tender.  The examiner noted 
the Veteran had a recent flare-up for which he was given a 
morphine injection at Mercy Scranton.

Later in November 2002 the Veteran's VA rheumatologist noted the 
Veteran's complaint of increased back pain and increased the 
prescription for pain medication from twice daily to three times 
daily.  The rheumatologist noted an impression of chronic LBP 
secondary to DDD and compression fracture of L1, but also noted 
an impression of osteoporosis. 

The Veteran had a VA examination of the spine in February 2003 in 
which he complained of back pain becoming progressively worse 
over time.  He reported current consistent low back pain becoming 
worse after walking more than 1.5 city blocks or standing more 
than 10 minutes.  He also reported stiffness of the back in the 
morning, which would take 45 minutes to ease up.  He reported he 
could not sit for more than 45 minutes and would have to change 
position frequently from sitting to standing, or from standing to 
walking or sitting.  He endorsed additional limitation of motion 
during flare-up of pain, but the examiner could not estimate the 
degree of such impairment because the Veteran was not having a 
flare-up at the time.  The Veteran endorsed lack of endurance but 
denied fatigability.  He denied using a back brace but endorsed 
using a cane.  He stated he mostly stayed in the house and did 
not participate in active sports.

On examination the Veteran was observed to be excessively obese 
and walking with a slight limp to the left.  There was local 
tenderness at both sides of the paravertebral spine without 
evidence of local swelling, heat or redness.  Range of motion 
testing of the lumbar spine disclosed forward flexion was to 75 
degrees with pain, and combined range of motion was to 290 
degrees.  SLR was to 65 degrees without pain in the left leg.  
Strength of the lower back and bilateral lower extremities was 
5/5, and there was no evidence of focal neurological sign.  X-
rays showed compression fracture of L1 with decreased height of 
the vertebral body by about one-half, as well as mild disc 
disorder of L1-2 and L2-3.  The examiner's diagnosis was old 
compression fracture of the lumbar spine with muscle strain, and 
degenerative disc disease (DDD) of the lumbar spine at L1-2 and 
L2-3.

The Veteran asserted in his Notice of Disagreement (NOD), filed 
in September 2003, that when his back pain flared he would be 
unable to stand or move around, and that on such occasions he 
would have to call an ambulance for transport to the emergency 
room, where he would be given a shot to relieve the pain.

The Board finds at this point that the evidence above, relating 
to symptoms prior to September 2003, does not show entitlement to 
a rating in excess of 30 percent under the criteria then in 
effect.  The Veteran did not have a documented DDD until November 
2002, so the rating criteria for IVDS prior to September 2002 
under Diagnostic Code 5293 (2002) are not applicable.  
Thereafter, there were no incapacitating episodes of IVDS or 
separately compensable neurological symptoms to warrant 
compensation under Diagnostic Code 5293 (2003).  During the 
examination in February 2003, which is the only examination 
during the period showing ROM, ROM was near normal (flexion to 75 
degrees and combined ROM of 290 degrees), so limitation of motion 
was not more than "moderate" rather than "severe" as required 
for the next higher 40 percent rating under Diagnostic Code 5292 
(2003).  Finally, the Veteran had none of the symptoms associated 
with "severe" lumbosacral strain (listing of the entire spine 
to opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion), so the next higher 40 percent rating is not 
warranted under Diagnostic Code 5295 (2003).

In sum, the Board has found that rating higher than 30 percent is 
not warranted under the rating criteria in effect prior to 
September 26, 2003, and turns its attention to rating after that 
date.

The Veteran submitted a statement in January 2004 to the effect 
that he had been hospitalized a few times for flare-ups of his 
back pain.  He complained that he had sent emergency room 
treatment records to VA documenting same, but VA had not 
acknowledged receipt thereof; he would accordingly attempt to 
send those records again.  (The Board notes at this point that 
the RO sent the Veteran authorization forms to enable VA to 
obtain those treatment records directly, but the Veteran 
apparently did not respond.)

The Veteran had a VA neurological examination in February 2004 in 
which he reported his back pain had become much worse over the 
past five years.  He complained of pain radiating into the left 
thigh area with associated numbness.  He stated the pain and 
radiating numbness were worse with protracted standing or walking 
and alleviated by rest; no other specific triggers were reported.  
He denied any fixed motor weakness, muscle wasting, constant or 
fixed sensory loss, arm involvement, incontinence, or acute 
changes in gait over the past year.  On examination motor 
strength in the upper extremities was 5/5 bilaterally.  Lower 
extremity strength was limited by the Veteran's marked obesity 
and very limited range of motion, but overall there was no 
visible atrophy or fasciculations and overall strength in the 
lower extremities approximated 5/5 bilaterally.  Sensory 
examination was grossly normal.  The Veteran walked with a slight 
limp to the left, without foot drop.  Reflexes were 2+/4 
bilaterally.  The examiner's diagnosis was low back pain with 
occasional radiation into the left lower extremity (LLE) and also 
associated with occasional intermittent numbness in the left 
lateral and anterior thigh region.

The Veteran also had a VA orthopedic examination in February 
2004, in which he described constant daily LBP of 9/10 severity, 
worse in cold weather and with strenuous activity.  He reported 
being able to stand for only 2-3 minutes before having to sit and 
rest; he could walk only 1.5 blocks and carried a mobile chair in 
order to rest as needed.  He reported he could not bend, and that 
when sitting he would have to shift his weight to alleviate 
discomfort.  He reported his legs would go numb on an episodic 
basis, which would improve when he shifted his weight.

On examination the Veteran was observed to be obese and to be 
walking upright, using a cane and a portable chair.  There was no 
observed kyphosis, scoliosis or gibbus.  The back had good muscle 
tone without spasm or atrophy, and sensation was intact.  Forward 
flexion was to 50 degrees, and combined range of motion was to 
146 degrees.  X-rays showed a wedge compression deformity of L1 
with loss of approximately 75 percent of vertebral height.  DDD 
was seen throughout the lumbosacral area, most markedly at L1-2 
and L2-3.  The examiner's impression was traumatic arthritis 
secondary to a motor vehicle accident during service but 
progressively accelerated by the Veteran's age and obesity.  

The Veteran had another VA examination of the spine in June 2004 
in which he again described persistent and constant back pain of 
9/10 intensity, with flare-ups to 10/10 three times per year 
associated with increased activity.  Such flare-ups usually 
lasted a half day and on such occasions the Veteran would go to 
the emergency room for a pain injection.  The Veteran reported he 
could walk two blocks before pain began, and could then walk 
another one or two blocks before the pain stopped him.  He 
endorsed carrying a portable chair, in which he would sit for 10-
15 minutes before he could resume walking.  He stated he could 
only stand for 2-3 minutes at a time.

On examination the Veteran was noted to be overweight; he was 
able to ambulate normally with a cane.  He was noted to have a 
mild high thoracic scoliosis that was incidental and not related 
to the low back disorder.  The Veteran was noted to have 35 
degrees of lordosis when standing; his range of motion of the 
lumbosacral spine was flexion to 25 degrees of lordosis and 
combined range of motion was to 245 degrees, with pain.  Deep 
tendon reflexes (DTRs) were 2+/4 bilaterally; SLR was limited by 
hamstring tightness to 30 degrees on the right and 50 degrees on 
the left.  The examiner noted the X-rays from February 2004, 
cited above.  The examiner's diagnosis was compression fracture 
L1 with spurring and lumbosacral pain with radiculopathy and 
intermittent radiculopathy in the LLE.  

The RO requested clarification of the above examination, since 
measurement "with lordosis" does not comport with the rating 
schedule.  The examiner issued an addendum report in March 2005 
stating sensory examination of the lower extremities showed no 
deficits, and the sacral segments were also normal.  Range of 
motion was as in the previous examination except for flexion, 
measured at 70 degrees without pain and 80 degrees with pain.  
Observations were otherwise consistent with the previous 
examination report.

The Veteran was scheduled for VA examination in December 2005 but 
he failed to report; when contacted he refused to report for 
examination and stated he wanted to cancel his claim.  However, 
the Board determined the Veteran was shown to have psychiatric 
problems and cognitive dysfunction, and remanded the case so that 
the Veteran could be afforded another opportunity for 
examination, and he was thereupon afforded VA neurological and 
orthopedic examinations in May 2009.

The Veteran presented for VA neurological examination in May 2009 
complaining of chronic daily low back pain of 6/10 severity 
radiating to the buttocks and down the LLE, relieved somewhat by 
medication and rest.  The Veteran stated he could walk one block 
before aggravation of the pain forced him to stop.  He also 
complained of terrible low back pain on awakening in the morning.  
The Veteran denied bowel or bladder dysfunction.  The Veteran was 
observed to walk with a cane; he was able to sit comfortably in 
his chair but had difficulty standing and walking due to 
subjective back pain and obesity.  His spinal curvatures 
including lordosis were normal, and there was no scoliosis, 
reverse lordosis or kyphosis.  There was mild paraspinal 
tenderness in the lumbar area.  Motor strength was 5/5 in all 
extremities.  There was no muscle atrophy, and DTRs were 
symmetric and brisk.  Sensory examination showed mild peripheral 
sensory loss in the left outer aspect compared to the right.  
There were moderate muscle spasm and guarding in the lumbosacral 
region that had minor effect on the Veteran's gait.  The 
neurological examiner's impression was increased symptomatology 
and functional impairment of lumbosacral spine pain, contributed 
to by advancing DJD of the lumbar spine that could be age-related 
and also contributed to by obesity.           

The Veteran presented for VA orthopedic examination in May 2009 
complaining that his pain, which was previously throbbing, was 
now knife-like.  He denied bowel or bladder dysfunction.  The 
Veteran endorsed fatigue, decreased motion, stiffness, weakness, 
spasms and pain; he stated the pain was sharp in nature, moderate 
in severity, daily in frequency and constant in duration.  He 
endorsed flare-ups on a weekly basis, severe in nature and 
lasting for hours; flare-ups were associated with walking and 
alleviated by rest and medication.  The Veteran stated he could 
walk only for a few yards.  He denied incapacitating episodes due 
to IVDS.  

On orthopedic examination the Veteran had normal gait and 
posture, although he walked with a cane.  The spine had no 
abnormality in curvature.  There was no muscle spasm, localized 
tenderness or guarding severe enough to be responsible for 
abnormal gait or abnormal spinal contour.  Motor examination was 
5/5 except for right hip and right knee, which were 4/5.  Muscle 
tone was normal and without atrophy.  Sensory examination was 
normal.  The Veteran declined to perform range-of-motion testing 
due to reported pain and unsteadiness, but the examiner noted an 
impression of additional limitation with repetitive motion.  X-
rays showed mild progression of degenerative changes and no 
significant change in the L2 vertebra, with prior evidence of 
compression deformity.  The examiner stated the L1 vertebra had 
lost 60 percent of its height.  

The orthopedic examiner stated the Veteran had retired from work 
in 1985 due to his back problems, and that the Veteran's back 
disability was markedly impacting his ability to work in that he 
could not even perform ROM testing and thus would not be able to 
perform a large variety of occupations.  The examiner stated the 
effect of the Veteran's disability on activities of daily living 
(ADLs) was to prevent sports; severely effect exercise; 
moderately effect recreation; and mildly effect chores and 
shopping.  The disability had no adverse effect on feeding, 
bathing, dressing, toileting or grooming.

The Board finds at this point that the evidence above, relating 
to symptoms from September 2003 but prior to prior to August 18, 
2010, does not show entitlement to a rating in excess of 30 
percent under the general rating formula now in effect.  The 
Veteran's forward flexion was measured during two examinations, 
and on both of those occasions flexion was to 50 degrees or 
better which is squarely within the rating criteria for a 20 
percent rating.  The higher 40 percent rating requires forward 
flexion of the thoracolumbar spine to 30 degrees or favorable 
ankylosis of the entire thoracolumbar spine, neither of which is 
shown.  
 
The Veteran's most recent VA examination was performed on August 
18, 2010.  He complained of back pain with severe flare-ups on a 
weekly basis and lasting for hours.  The Veteran stated he had to 
stop to rest if he walked more than 50 feet. Cold weather and 
prolonged sitting also aggravated his back pain.  The Veteran 
endorsed pain in the low back, hips and left leg of constant, 
daily, and severe nature with associated fatigue, decreased 
motion, stiffness, weakness and spasm.  He endorsed 
incapacitating episodes due to IVDS in which he would limit 
himself to bed 3-5 times per month.  

The Veteran was observed to walk with a limp to the left to 
protect himself from pains down the left leg.  The spine had 
normal curvatures.  The thoracolumbar sacrospinals showed spasm, 
guarding, tenderness, weakness, and pain with motion but no 
atrophy; spasm was not enough to be responsible for abnormal gait 
or abnormal spinal contour.  Thoracolumbar range of motion was 
flexion to 30 degrees and combined ROM of 73 degrees; repetitive 
motion reduced flexion to 20 degrees and combined ROM to 53 
degrees due to pain.  Reflexes were 2+ except for left knee and 
left ankle, which were 1+.  Sensory examination showed decreased 
sensation in both hands and both feet.  Motor examination was 5/5 
except for left elbow flexion and extension (4/5), left hip 
flexion and extension (3/5), right hip flexion and extension 
(4/5), left knee flexion and extension (4/5), left ankle 
dorsiflexion and plantar flexion (4/5) and left great toe 
extension (3/5).  Muscle tone was normal, without atrophy.  Left 
SLR was positive at 20-30 degrees for LBP with radiation; right 
SLR was positive only for LBP at 60 degrees without radiation.  
X-rays showed no significant change in degree of compression 
deformity at L2 with associated angulation deformities of the 
lumbar spine.  

The examiner diagnosed spine injury in service with radicular 
pain to the LLE and weakness and ambulatory dysfunction of the 
lower extremities since service.  The examiner stated the effect 
on the Veteran's ability to work was to render the Veteran unable 
to get fulltime employment because employers were fearful his 
spine injury would make him susceptible to a new injury.  The 
examiner also cited occupational impairment due to decreased 
mobility and problems with lifting and carrying, lack of stamina, 
weakness or fatigue, decreased strength in the lower extremities, 
and pain.  In terms of other ADLs the Veteran had "no life" and 
could only go out for a few minutes per day because the pain was 
so severe; he had also been told by his primary care physician to 
be careful with any increased activity because further damage to 
his spine could cause paralysis of the lower extremities.   

The Veteran was granted a 40 percent rating based on the medical 
examination above.  The Board finds the examination report does 
not show entitlement to a rating higher than 40 percent.  The 
Veteran's flexion of less than 30 degrees is squarely within the 
criteria for the 40 percent rating, but he does not have any 
ankylosis as required for the higher ratings.  Also, there is no 
indication of qualifying incapacitating episodes of IVDS; 
although the Veteran reported he would put himself to bed for 
significant periods a qualifying incapacitating episode for 
rating purposes must be prescribed and monitored by a physician, 
which is not shown in this case.

The Board further notes that while the presence of neurological 
impairment in the left lower extremity has been confirmed and is 
separately compensated, no examiner has identified any objective 
evidence of neurological impairment in the right lower extremity 
warranting a separate rating.

VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, 
in addition to the medical evidence above the Board has 
considered the lay evidence offered by the Veteran in the form of 
his correspondence to VA and his statements to various medical 
providers.

A layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Accordingly, the 
Veteran is competent to report the severity of his symptoms.  
However, even affording the Veteran competence and credibility, 
nothing in his lay evidence shows entitlement to higher schedular 
ratings than those assigned by the RO.

The Board will not address whether the case should be referred 
for extra-schedular consideration at this time because the issue 
of entitlement to a TDIU is being addressed in the REMAND below.


ORDER

Entitlement to increased disability ratings for the service-
connected compression fracture of the L1 vertebral body with disc 
disease is denied.


REMAND

A claim for a TDIU may be presented informally or may be raised 
by the facts.  "Once a veteran submits evidence of a medical 
disability and makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, the 'identify 
the benefit sought' requirement of 38 C.F.R. § 3.155(a) is met 
and the VA must consider TDIU."  Roberson v. Principi, 251 F. 3d 
1378, 1384 (Fed. Cir. 2001).

According to VA General Counsel, the question of TDIU entitlement 
may be considered as a component of an appealed increased rating 
claim if the TDIU claim is based solely upon the disability or 
disabilities which are the subject of the increased rating claim.  
If the veteran asserts entitlement to a TDIU based in whole or in 
part on other service-connected disabilities which are not the 
subject of the appealed RO decision, the Board lacks jurisdiction 
over the TDIU claim except where appellate jurisdiction is 
assumed in order to grant a benefit, pursuant to 38 C.F.R. 
19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are 
binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 
C.F.R. § 14.507 (2007).

The Veteran currently meets the schedular criteria for a TDIU, 
and the VA examiner in August 2010 provided an opinion that the 
Veteran's service-connected lumbosacral spine disability renders 
him unable to obtain or maintain fulltime employment because 
employers are fearful his spine injury would make him susceptible 
to a new injury.  Accordingly, the Veteran has presented a claim 
for a TDIU that is part of the claim on appeal.  

The Board notes the RO denied the Veteran's claim for a TDIU in 
January 2006.  However, a claim for a TDIU is, in essence, a 
claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 
420 (1999).  Accordingly, a current claim for a TDIU is not 
prejudiced by denial of a TDIU several years previously.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO should inform the Veteran and his 
representative of the elements required to 
establish entitlement to a TDIU based on the 
service-connected low back disability or upon 
the combination of his service-connected 
disabilities, and of the respective duties of 
VA and the claimant in obtaining such 
evidence.

2.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

3.  Then, the RO or the AMC adjudicate the 
Veteran's claim for a TDIU based on the 
service-connected low back disability in 
light of all pertinent evidence and legal 
authority.  If the benefit sought on appeal 
is not granted to the Veteran's satisfaction, 
the Veteran and his representative should be 
issued an Supplemental Statement of the Case.

4.  In addition, if the Veteran is not 
granted a TDIU based on the service-connected 
low back disability, the RO or the AMC should 
adjudicate the issue of entitlement to a TDIU 
based on all of the Veteran's service-
connected disabilities and should be informed 
of his appellate rights with respect to this 
decision.

Thereafter, the case should be returned to the Board for further 
appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).
  


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


